Case 2:20-cv-12059-TGB-APP ECF No. 13, PageID.381 Filed 03/31/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


FRANKLIN CAPITAL FUNDING,                          2:20-CV-12059-TGB-APP
LLC,
                                                  HON. TERRENCE G. BERG
                   Plaintiff,

       v.

ACE FUNDING SOURCE, LLC,

                   Defendant.



                                  JUDGMENT

   In accordance with the Opinion and Order issued on this date, granting

Defendant’s Motion to Dismiss (ECF No. 4);

   It is hereby ORDERED AND ADJUDGED that the motion is GRANTED. The

Court has no personal jurisdiction over Defendant Ace Funding.

   It is FURTHER ORDERED that the complaint is DISMISSED WITHOUT

PREJUDICE.

   Dated at Detroit, Michigan: March 31, 2021


                                             KINIKIA ESSIX
                                             CLERK OF THE COURT

                                             s/A. Chubb
                                             Case Manager and Deputy Clerk

APPROVED:
s/Terrence G. Berg
HON. TERRENCE G. BERG
UNITED STATES DISTRICT JUDGE
